 

EXHIBIT 10.22

 



EXECUTION COPY



 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATES

 

MORTGAGE LOAN PURCHASE AND SALE AGREEMENT

 

Between

 

REDWOOD RESIDENTIAL ACQUISITION CORPORATION,

 

and

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

dated as of November 30, 2012

 

 

 

 

MORTGAGE LOAN PURCHASE AND SALE AGREEMENT

 

This Mortgage Loan Purchase and Sale Agreement (the “Agreement”) is made as of
November 30, 2012, by and between Redwood Residential Acquisition Corporation, a
Delaware corporation (“RRAC”), and Sequoia Residential Funding, Inc., a Delaware
corporation (“Sequoia”).

 

WHEREAS, the parties hereto desire to provide for the purchase and sale of the
Mortgage Loans on the date hereof (the “Closing Date”) in accordance with the
terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, the parties in consideration of good and valuable and fair
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, hereby agree as follows:

 

Section 1. Representations and Warranties of RRAC and Sequoia.  RRAC and
Sequoia, each as to itself and not the other, hereby represents, warrants and
agrees for the benefit of the other party that:

 

(a)           Authorization.  The execution, delivery and performance of this
Agreement by it are within its respective powers and have been duly authorized
by all necessary action on its part.

 

(b)           No Conflict.  The execution, delivery and performance of this
Agreement will not violate or conflict with (i) its charter or bylaws, (ii) any
resolution or other corporate action by it, or (iii) any decisions, statutes,
ordinances, rulings, directions, rules, regulations, orders, writs, decrees,
injunctions, permits, certificates or other requirements of any court or other
governmental or public authority in any way applicable to or binding upon it,
and will not result in or require the creation, except as provided in or
contemplated by this Agreement, of any lien, mortgage, pledge, security
interest, charge or encumbrance of any kind upon the Mortgage Loans.

 

(c)           Binding Obligation.  This Agreement has been duly executed by it
and is its legally valid and binding obligation, enforceable against it in
accordance with this Agreement’s terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and by general principles of equity.

 

Section 2. Additional Representations, Warranties and Agreements of RRAC.

 



 

 

 

(a)          Title and Mortgage Loan Schedule. RRAC represents and warrants to,
and agrees with, Sequoia that (i) on the Closing Date, RRAC will have good,
valid and marketable title to the mortgage loans identified on Schedule A hereto
(the “Mortgage Loans”), in each case free and clear of all liens, mortgages,
deeds of trust, pledges, security interests, charges, encumbrances or other
claims; (ii) upon transfer to Sequoia, Sequoia will receive good, valid and
marketable title to all of the Mortgage Loans, in each case free and clear of
any liens, mortgages, deeds of trust, pledges, security interests, charges,
encumbrances or other claims; and (iii) as of the date on which RRAC purchased
such Mortgage Loan from American Pacific Mortgage Corporation (“American
Pacific”), Bay Equity, LLC (“Bay Equity”), Benchmark Bank (“Benchmark”), Boston
Private Bank & Trust Company (“Boston Private”), Cherry Creek Mortgage Co., Inc.
(“Cherry Creek”), Cole Taylor Bank (“Cole Taylor”), Colonial Savings, F.A.
(“Colonial”), Cornerstone Mortgage Company (“Cornerstone”), Embrace Home Loans,
Inc. (“Embrace”), Evergreen Moneysource Mortgage Company dba Evergreen Home
Loans (“Evergreen”), Fairway Independent Mortgage Corporation (“Fairway”),
Fidelity Bank dba Fidelity Bank Mortgage (“Fidelity”), First Choice Loan
Services, Inc. (“First Choice”), First Republic Bank (“First Republic”),
Flagstar Capital Markets Corporation (“Flagstar”), Franklin American Mortgage
Company (“Franklin”), Fremont Bank (“Fremont”), Fulton Bank, National
Association (“Fulton”), GFI Mortgage Bankers, Incorporated (“GFI”), GuardHill
Financial Corporation (“GuardHill”), The Huntington National Bank
(“Huntington”), Leader Bank, N.A. (“Leader”), Megastar Financial Corporation
(“Megastar”), Mortgage Master, Inc. (“Mortgage Master”), PHH Mortgage
Corporation (“PHH”), Plaza Home Mortgage, Incorporated (“Plaza”), PrimeLending,
a PlainsCapital Company (“PrimeLending”), Prospect Mortgage, LLC (“Prospect”),
Provident Savings Bank (“Provident”), SCBT, N.A. (“SCBT”), Simonich Corporation,
dba Bank of Commerce Mortgage (“Simonich”), Sterling Savings Bank (“Sterling”),
Stifel Bank and Trust (“Stifel”), Umpqua Bank (“Umpqua”), United Shore Financial
Services, LLC (“United Shore”), Wintrust Mortgage, a division of Barrington Bank
and Trust Company, N.A. (“Wintrust”) or WJ Bradley Mortgage Capital LLC (“WJ
Bradley”), as applicable (each, an “Originator”), the information set forth in
the Mortgage Loan Schedule in the fields identified as “Document Type,” “Monthly
Income” and “Assets Verified” is complete, true and correct in all material
respects.

 

(b)          Additional Representations. RRAC represents and warrants to, and
agrees with, Sequoia that, as of the Closing Date:

 

(i)           As to each Mortgage Loan, the lien of the Mortgage is free and
clear of all adverse claims, liens and encumbrances having priority over the
first lien of the Mortgage subject only to (1) the lien of non-delinquent
current real property taxes and assessments not yet due and payable, (2)
covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording which are acceptable to
mortgage lending institutions generally and which do not adversely affect the
appraised value of the Mortgaged Property as set forth in such appraisal and (3)
other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.

 

(ii)         As to each Mortgage Loan transferred to RRAC pursuant to the PHH
Agreement, the related Mortgaged Property is located in the U.S. or a territory
of the U.S. and consists of a one- to four-unit residential property, which may
include, but is not limited to, a single-family dwelling, townhouse, condominium
unit, or unit in a planned unit development or, in the case of a Cooperative
Loan (as defined in the PHH Agreement), one or more leases or occupancy
agreements.

 



2

 

 

(iii)        To the actual knowledge of RRAC, each Mortgage Loan constitutes a
“qualified mortgage” under Section 860G(a)(3)(A) of the Code and Treasury
Regulation Section 1.860-2(a)(1).

 

(iv)        As of the Closing Date, the most recent FICO score listed on the
Mortgage Loan Schedule was no more than four months old.

 

(v)         As to each Mortgage Loan transferred to RRAC pursuant to the
PrimeLending Agreement, the Sterling Agreement or the Wintrust Agreement, no
Mortgage Loan is subject to a lost note affidavit.

 

(vi)        As to each Mortgage Loan, with respect to any hazard or mortgage
insurance covering such a Mortgage Loan and the related Mortgaged Property, the
Originator has not engaged in, and RRAC has no knowledge of the Mortgagor’s
having engaged in any act or omission that would impair the coverage of any such
policy, the benefits of the endorsement, or the validity and binding effect of
either, including without limitation, no unlawful fee, commission, kickback, or
other unlawful compensation or value of any kind as has been or will be
received, retained or realized by any attorney, firm or other person or entity,
and no such unlawful items have been received, retained or realized by the
Originator.

 

(vii)       As to each Mortgage Loan subject to the Flow Mortgage Loan Sale and
Servicing Agreement dated as of July 1, 2010, between RRAC and First Republic,
as amended by the Assignment, Assumption and Recognition Agreement dated
November 30, 2012 among RRAC, Sequoia, the Trustee and First Republic (the “FRB
Agreement”), no fraud or material error, omission, misrepresentation, negligence
or similar occurrence with respect to a Mortgage Loan has taken place on the
part of the Originator, any correspondent or mortgage broker involved in the
origination of such Mortgage Loan, the Mortgagor, or any appraiser or other
party involved in the origination of the Mortgage Loan or in the application of
any insurance in relation to such Mortgage Loan.

 

(viii)      As to each Mortgage Loan subject to the FRB Agreement, the servicing
of such Mortgage Loan prior to the Closing Date complied in all material
respects with all then-applicable federal, state and local laws.

 

(ix)         As to each Mortgage Loan that is secured by a long-term residential
lease (a “Lease”):

 



3

 

 

(A)         The terms of the Lease expressly permit the mortgaging of the
leasehold estate, the assignment of the Lease without the lessor’s consent (or
the lessor’s consent has been obtained and is in the Mortgage File), and the
acquisition by the holder of the Mortgage of the rights of the lessee upon
foreclosure or assignment in lieu of foreclosure or provide the holder of the
Mortgage with substantially similar protection.

 

(B)         The terms of the Lease do not allow the termination thereof upon the
lessee’s default without the holder of the Mortgage being entitled to receive
written notice, and opportunity to cure, such default or prohibit the holder of
the Mortgage from being insured under the hazard insurance policy related to the
Mortgaged Property.

 

(C)         The original term of the Lease is not less than 15 years and the
Lease does not terminate by its terms prior to at least five years from the
maturity date of the Mortgage Loan.

 

(D)         The Mortgaged Property is located in a jurisdiction in which the use
of leasehold estates for residential properties is an accepted practice.

 

(x)          As to each Mortgage Loan subject to the Huntington Agreement, there
is no homestead or other exemption available to the Mortgagor which would
interfere with the right to sell the Mortgaged Property at a trustee’s sale or
the right to foreclose on the Mortgage.

 

(c)          Security Interest Matters. RRAC hereby represents and warrants for
the benefit of Sequoia and the Trustee (as defined in the Pooling and Servicing
Agreement, dated as of November 1, 2012 (as in effect on the date of execution
hereof, the “Pooling and Servicing Agreement”) among Sequoia, as depositor,
Wells Fargo Bank, N.A., as master servicer and securities administrator, and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as
trustee) (as assignee of Sequoia):  (i) Section 5 of this Agreement creates a
valid and continuing security interest (as defined in the applicable UCC) in the
Mortgage Loans in favor of Sequoia, which security interest is prior to all
other Liens, and is enforceable as such as against creditors of and purchasers
from RRAC; (ii) the Mortgage Notes constitute “instruments” within the meaning
of the applicable UCC; (iii) RRAC, immediately prior to its transfer of Mortgage
Loans under this Agreement, will own and have good, valid and marketable title
to the Mortgage Loans free and clear of any Lien, claim or encumbrance of any
Person; (iv) RRAC has received all consents and approvals required by the terms
of the Mortgage Loans to the sale of the Mortgage Loans hereunder to Sequoia;
(v) all original executed copies of each Mortgage Note that constitute or
evidence the Mortgage Loans have been delivered to the Custodian (as assignee of
Sequoia); (vi) RRAC has received a written acknowledgment from the Custodian
that such Custodian is holding the Mortgage Notes that constitute or evidence
the Mortgage Loans solely on behalf and for the benefit of Sequoia or its
assignee; (vii) other than the ownership or security interest granted to Sequoia
pursuant to this Agreement and security interests granted to lenders which will
be automatically released on the Closing Date, RRAC has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the Mortgage
Loans; RRAC has not authorized the filing of and is not aware of any financing
statements against it that include a description of collateral covering the
Mortgage Loans other than any financing statement relating to the ownership or
security interest granted to Sequoia hereunder or that will be automatically
released upon the sale to Sequoia; (viii) RRAC is not aware of any judgment or
tax lien filing against itself; and (ix) none of the Mortgage Notes that
constitute or evidence the Mortgage Loans have any marks or notations indicating
that they have been pledged, assigned or otherwise conveyed to any Person other
than Sequoia.

 



4

 

 

(d)          Cure, Repurchase or Substitution Obligation. In the event of a
breach of any of the representations and warranties of RRAC specified in this
Section 2 that materially adversely affects the value of a Mortgage Loan or the
interest therein of the Certificateholders (as assignees of Sequoia), RRAC will
cure the breach, or repurchase or substitute for such Mortgage Loan or make an
indemnification payment with respect thereto pursuant to Section 2.04 of the
Pooling and Servicing Agreement and Section 3 below.

 

In the event of a breach of any of the representations and warranties of an
Originator under any of the Purchase Agreements specified on Schedule B hereto
that materially and adversely affects the value of a Mortgage Loan or the
interest therein of the Certificateholders (as assignees of Sequoia), if the
applicable Originator is unable to cure, repurchase or substitute the related
Mortgage Loan or make an indemnification payment with respect thereto pursuant
to the terms of the applicable Purchase Agreement because such Originator is the
subject of a Bankruptcy or insolvency proceeding or no longer in existence, then
RRAC will cure the breach or repurchase or substitute such Mortgage Loan, or
make an indemnification payment with respect thereto, pursuant to Section 2.04
of the Pooling and Servicing Agreement and Section 3 below.

 

Section 3.    Arbitration and Representations and Warranties of RRAC with
respect to the Period of Time Since Each Originator Sold Mortgage Loans.

 

(a)          RRAC hereby covenants and agrees that, if a breach of any
representation and warranty set forth in Purchase Agreements with respect to the
characteristics of a Mortgage Loan exists on the date hereof that materially and
adversely affects the value of any Mortgage Loan or the interest of Sequoia in
any Mortgage Loan and such breach did not exist as of the date that RRAC
purchased such Mortgage Loan, RRAC shall have a period of 60 days from the
earlier of either discovery or receipt of written notice from Sequoia to RRAC of
such breach within which to correct or cure such breach. Each determination as
to whether there has been such a breach shall be conducted on a Mortgage
Loan-by-Mortgage Loan basis. RRAC hereby covenants and agrees that if any breach
cannot be corrected or cured within such 60 day period, then, at RRAC’s option,
RRAC shall (i) repurchase the related Mortgage Loan at the Repurchase Price,
(ii) substitute a mortgage loan for the defective Mortgage Loan in accordance
with the applicable Purchase Agreement or (iii) make an indemnification payment
in an amount equal to the reduction in value of such Mortgage Loan as a result
of such breach not later than 90 days after its discovery or receipt of notice
of such breach and in the case of (i) or (iii) above, by wire transfer of
immediately available funds to such account as Sequoia shall specify to RRAC.

 



5

 

 

(b)          RRAC and Sequoia agree that the resolution of any controversy or
claim arising out of or relating to an obligation or alleged obligation of RRAC
to repurchase a Mortgage Loan or Mortgage Loans pursuant to Section 2(d) or
Section 3(a) above shall be by Arbitration administered by the American
Arbitration Association. If any such controversy or claim has not been resolved
to the satisfaction of both RRAC and Sequoia, either party may commence
Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter; and provided further that if any Arbitration arising out of or
relating to an obligation or alleged obligation of an Originator to repurchase a
Mortgage Loan relating to the same representation and warranty has commenced and
is continuing, then such Arbitration shall be joined with the Arbitration
commenced hereunder.

 

(c)          To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 3, provided that if RRAC has not responded to
Sequoia's notification of a breach of a representation and warranty, Sequoia
shall not commence Arbitration with respect to that breach before 60 days
following such notification in order to provide RRAC with an opportunity to
respond to such notification. Within 10 Business Days after a party has provided
notice that it has elected to pursue Arbitration, each party may submit the
names of one or more proposed Arbitrators to the other party in writing. If the
parties have not agreed on the selection of an Arbitrator within five Business
Days after the first such submission, then the party commencing Arbitration
shall, within the next 5 Business Days, notify the American Arbitration
Association in New York, New York and request that it appoint a single
Arbitrator with experience in arbitrating disputes arising in the financial
services industry.

 

(d)          It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery. Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate. If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference, except upon the agreement of
both parties or the request of the Arbitrator.



 

(e)          The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the Arbitrator
shall be shared equally between both parties. Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.         

 



6

 

 

(f)         The following capitalized terms shall have the meaning specified
below:

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) and
administered by the AAA, which shall be conducted in New York, New York or other
place mutually acceptable to the parties to the arbitration.

 

Arbitrator: A person who is not affiliated with RRAC, Sequoia or any Originator,
who is a member of the American Arbitration Association.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of such Mortgage Loan plus (ii) interest on such unpaid
principal balance at the mortgage interest rate from and including the last Due
Date through which interest has been paid by or on behalf of the Mortgagor up to
the Due Date following the date of repurchase, minus (iii) amounts received in
respect of such repurchased Mortgage Loan which are being held in the Collection
Account for distribution in connection with such Mortgage Loan.

 

Section 4.    Conveyance of Mortgage Loans.

 

(a)           Mortgage Loans.  In return for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, RRAC, concurrently
with the execution and delivery hereof, hereby sells, transfers, assigns, sets
over and otherwise conveys to Sequoia, without recourse, all of RRAC’s right,
title and interest in and to the Mortgage Loans, including the related Mortgage
Documents and all principal and interest received by RRAC on or with respect to
the Mortgage Loans after November 1, 2012 (the “Cut-off Date”) (other than
Scheduled Payments due on or before such date), and all such payments due after
such date but received on or prior to such date and intended by the related
Mortgagors to be applied after such date, all insurance policies with respect to
the Mortgage Loans, and all proceeds of the foregoing.

 

Sequoia shall pay the purchase price for the Mortgage Loans by delivering to
RRAC on the Closing Date cash in an amount mutually agreed upon by RRAC and
Sequoia.

 

On or prior to the Closing Date, RRAC shall deliver or cause to be delivered to
Sequoia or, at Sequoia’s direction, to the Custodian, the Trustee Mortgage File
for each Mortgage Loan in the manner set forth in Article 3 of the Custodial
Agreement as in effect on the date of execution hereof, by and among Wells Fargo
Bank, N.A., as custodian and master servicer, RRAC, as seller, Sequoia, as
depositor, and Christiana Trust, a division of Wilmington Savings Fund Society,
FSB, as trustee.  

 



7

 

 

(b)           Limited Remedies. Sequoia acknowledges and agrees that it shall
have no recourse to RRAC with respect to any Defective Mortgage Loan except as
provided in Section 2(d) and Section 3 and that Sequoia’s remedies with respect
to any other Defective Mortgage Loans shall be exercised with respect to the
Originator of such Defective Mortgage Loan as set forth in the applicable
Purchase Agreement.

 

Section 5.          Intention of Parties.  The conveyance of the Mortgage Loans
and all other property hereunder by RRAC as contemplated hereby is absolute and
is intended by the parties to constitute a sale of the Mortgage Loans and such
other property by RRAC to Sequoia. It is, further, not intended that such
conveyance be the grant of a security interest to secure a loan or other
obligation. However, in the event that, notwithstanding the intent of the
parties, the Mortgage Loans and the other property described in Section 4(a) are
held to be the property of RRAC, or if for any other reason this Agreement is
held or deemed to create a security interest in the Mortgage Loans and such
other property, then this Agreement shall constitute a security agreement, and
the conveyance provided for in Section 4(a) shall be deemed to be a grant by
RRAC to Sequoia of, and RRAC hereby grants to Sequoia, to secure all of RRAC’s
obligations hereunder, a security interest in all of RRAC’s right, title and
interest, whether now owned or hereafter acquired, in and to (i) the Mortgage
Loans, including the Mortgage Notes, the Mortgages, and the right to all
payments of principal and interest received on or with respect to the Mortgage
Loans after the Cut-off Date (other than Scheduled Payments due on or before
such date), and all such payments due after such date but received on or prior
to such date and intended by the related Mortgagors to be applied after such
date, (ii) all of RRAC’s right, title and interest, if any, in and to all
amounts from time to time credited to and the proceeds of any Custodial Accounts
or any Escrow Account established with respect to the Mortgage Loans, (iii) with
respect to the Mortgage Loans, to the extent set forth in the applicable
Purchase Agreement, the FRB Agreement or the Flow Mortgage Loan Servicing
Agreement, dated August 1, 2011, between RRAC and Cenlar FSB, as amended on
November 3, 2011 and as further amended by the Assignment, Assumption and
Recognition Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee and Cenlar FSB (the “Cenlar Agreement”), RRAC’s rights and obligations
under the applicable Purchase Agreement, the FRB Agreement or the Cenlar
Agreement, (iv) all of RRAC’s right, title and interest, if any, in REO Property
and the proceeds thereof, (v) all of RRAC’s rights under any Insurance Policies
related to the Mortgage Loans, (vi) RRAC’s security interest in any collateral
pledged to secure the Mortgage Loans, including the Mortgaged Properties, and
(vii) all proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or other liquid assets, including, without limitation, all
Insurance Proceeds, Liquidation Proceeds and condemnation awards.

 

RRAC and Sequoia shall, to the extent consistent with this Agreement, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Mortgage Loans, such security interest would
be deemed to be a perfected security interest of first priority under applicable
law and will be maintained as such throughout the term of this Agreement.  RRAC
shall arrange for filing any Uniform Commercial Code financing statements and
continuation statements in connection with such security interest.

 



8

 

 

Section 6.        Termination.

 

Notwithstanding any termination of this Agreement or the completion of all sales
contemplated hereby, the representations, warranties and agreements in Sections
1 and 2 hereof shall survive and remain in full force and effect.

 

Section 7.       Miscellaneous.

 

(a)           Amendments, Etc.  No rescission, modification, amendment,
supplement or change of this Agreement shall be valid or effective unless in
writing and signed by all of the parties to this Agreement.  No amendment of
this Agreement may modify or waive the representations, warranties and
agreements set forth in Sections 1 and 2 hereof.

 

(b)           Binding Upon Successors, Etc.  This Agreement shall bind and inure
to the benefit of and be enforceable by RRAC and Sequoia, and the respective
successors and assigns thereof.  The parties hereto acknowledge that Sequoia is
acquiring the Mortgage Loans for the purpose of selling, transferring,
assigning, setting over and otherwise conveying them to the Trustee, pursuant to
the Pooling and Servicing Agreement.  RRAC acknowledges and consents to the
assignment to the Trustee by Sequoia of all of Sequoia's rights against RRAC
hereunder in respect of the Mortgage Loans sold to Sequoia and that the
enforcement or exercise of any right or remedy against RRAC hereunder by the
Trustee or to the extent permitted under Section 2.04 of the Pooling and
Servicing Agreement shall have the same force and effect as if enforced and
exercised by Sequoia directly.

 

(c)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

(d)           Governing Law.  This Agreement and all questions relating to its
validity, interpretation, performance and enforcement shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
New York notwithstanding any law, rule, regulation, or other conflict-of-law
provisions to the contrary.

 

(e)           Headings.  The headings of the several parts of this Agreement are
inserted for convenience of reference and are not intended to be a part of or
affect the meaning or interpretation of this Agreement.

 

(f)           Definitions.  Capitalized terms not otherwise defined herein have
the meanings ascribed to such terms (i) in the Pooling and Servicing Agreement
as in effect on the date of execution hereof or (ii) in Schedule B hereto.

 



9

 

 

(g)           Nonpetition Covenant.  Until one year plus one day shall have
elapsed since the termination of the Pooling and Servicing Agreement in
accordance with its terms, RRAC shall not petition or otherwise invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against Sequoia under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of Sequoia or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of Sequoia.

 

[remainder of page intentionally left blank]

 

10

 

 

IN WITNESS WHEREOF, each party has caused this Mortgage Loan Purchase and Sale
Agreement to be executed by its duly authorized officer or officers as of the
day and year first above written.



 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION         By:     Name:     Title:  
        SEQUOIA RESIDENTIAL FUNDING, INC.         By:     Name:     Title:  

  

 

 

 

SCHEDULE A

MORTGAGE LOAN SCHEDULE

  

Refer to Schedule A to Exhibit 10.1

 

 

 

 

SCHEDULE B

CERTAIN ORIGINATOR PURCHASE AGREEMENTS

 

1. American Pacific Mortgage Corporation

Flow Mortgage Loan Purchase and Sale Agreement dated as of October 1, 2011,
between RRAC and American Pacific, as amended by the Assignment of
Representations and Warranties Agreement, dated November 30, 2012, by and among
RRAC, Sequoia, the Trustee, and American Pacific (the “American Pacific
Agreement”).

 

2. Bay Equity, LLC

Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2012,
between RRAC and Bay Equity, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Bay Equity (the “Bay Equity Agreement”).

 

3. Benchmark Bank

Flow Mortgage Loan Purchase and Sale Agreement dated as of September 1, 2011,
between RRAC and Benchmark, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Benchmark (the “Benchmark Agreement”).

 

4. Boston Private Bank & Trust Company

Flow Mortgage Loan Purchase and Sale Agreement dated as of April 1, 2012,
between RRAC and Boston Private , as amended by the Assignment of
Representations and Warranties Agreement, dated November 30, 2012, by and among
RRAC, Sequoia, the Trustee, and Boston Private (the “Boston Private Agreement”).

 

5. Cherry Creek Mortgage Co., Inc.

Flow Mortgage Loan Purchase and Sale Agreement dated as of October 1, 2011,
between RRAC and Cherry Creek, as amended by the Assignment of Representations
and Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia,
the Trustee, and Cherry Creek (the “Cherry Creek Agreement”).

 

6. Cole Taylor Bank

Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2011,
between RRAC and Cole Taylor, as amended by the Assignment of Representations
and Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia,
the Trustee, and Cole Taylor (the “Cole Taylor Agreement”).

 

7. Colonial Savings, F.A.

Flow Mortgage Loan Purchase and Sale Agreement dated as of February 1, 2012,
between RRAC and Colonial, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Colonial (the “Colonial Agreement”).

 

8. Cornerstone Mortgage Company

 



 

 

 

Flow Mortgage Loan Purchase and Sale Agreement, dated as of September 1, 2011,
between RRAC and Cornerstone, as amended by the Assignment of Representations
and Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia,
the Trustee, and Cornerstone (the “Cornerstone Agreement”).

 

9. Embrace Home Loans, Inc.

Flow Mortgage Loan Purchase and Sale Agreement dated as of December 1, 2011,
between RRAC and Embrace, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Embrace (the “Embrace Agreement”).

 

10. Evergreen Moneysource Mortgage Company dba Evergreen Home Loans

Flow Mortgage Loan Purchase and Sale Agreement dated as of April 1, 2012,
between RRAC and Evergreen, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Evergreen (the “Evergreen Agreement”).

 

11. Fairway Independent Mortgage Corporation

Flow Mortgage Loan Purchase and Sale Agreement dated as of April 1, 2012,
between RRAC and Fairway, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Fairway (the “Fairway Agreement”).

 

12. Fidelity Bank dba Fidelity Bank Mortgage

Flow Mortgage Loan Purchase and Sale Agreement dated as of March 1, 2012,
between RRAC and Fidelity, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Fidelity (the “Fidelity Agreement”).

 

13. First Choice Loan Services, Inc.

Flow Mortgage Loan Purchase and Sale Agreement dated as of December 1, 2011,
between RRAC and First Choice, as amended by the Assignment of Representations
and Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia,
the Trustee, and First Choice (the “First Choice Agreement”).

 

14. Flagstar Capital Markets Corporation

Flow Mortgage Loan Purchase and Sale Agreement dated as of May 23, 2011, between
RRAC and Flagstar, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Flagstar (the “Flagstar Agreement”).

 

15. Franklin American Mortgage Company

Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2011,
between RRAC and Franklin, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Franklin (the “Franklin Agreement”).

 



 

 

 

16. Fremont Bank

Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2011,
between RRAC and Flagstar, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Fremont (the “Fremont Agreement”).

 

17. Fulton Bank, National Association

Flow Mortgage Loan Purchase and Sale Agreement dated as of December 1, 2011,
between RRAC and Fulton, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Fulton (the “Fulton Agreement”).

 

18. GFI Mortgage Bankers, Incorporated

Flow Mortgage Loan Purchase and Sale Agreement dated as of July 1, 2012, between
RRAC and GFI, as amended by the Assignment of Representations and Warranties
Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the Trustee, and
GFI (the “GFI Agreement”).

 

19. GuardHill Financial Corporation

Flow Mortgage Loan Purchase and Sale Agreement dated as of October 1, 2011,
between RRAC and GuardHill, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and GuardHill (the “GuardHill Agreement”).

 

20. The Huntington National Bank

Flow Mortgage Loan Purchase and Sale Agreement dated as of December 1, 2011,
between RRAC and Huntington, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Huntington (the “Huntington Agreement”).

 

21. Leader Bank, N.A.

Flow Mortgage Loan Purchase and Sale Agreement dated as of May 1, 2012, between
RRAC and Leader, as amended by the Assignment of Representations and Warranties
Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the Trustee, and
Leader (the “Leader Agreement”).

 

22. Megastar Financial Corporation

Flow Mortgage Loan Purchase and Sale Agreement dated as of January 1, 2012,
between RRAC and Megastar, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Megastar (the “Megastar Agreement”).

 

23. Mortgage Master, Inc.

Flow Mortgage Loan Purchase and Sale Agreement dated as of June 1, 2012, between
RRAC and Mortgage Master, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Mortgage Master (the “Mortgage Master Agreement”).

 



 

 

 

24. PHH Mortgage Corporation

Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of July 21,
2010, between RRAC and PHH, as amended by the Assignment, Assumption and
Recognition Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and PHH (the “PHH Agreement”).

 

25. Plaza Home Mortgage, Incorporated

Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of December 1,
2011, between RRAC and Plaza, as amended by the Assignment, Assumption and
Recognition Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Plaza (the “Plaza Agreement”).

 

26. PrimeLending, a PlainsCapital Company

Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 30, 2011,
between RRAC and Primelending, as amended by the Assignment of Representations
and Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia,
the Trustee, and PrimeLending (the “PrimeLending Agreement”).

 

27. Prospect Mortgage, LLC

Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 1, 2011, between
RRAC and Prospect, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Prospect (the “Prospect Agreement”).

 

28. Provident Savings Bank

Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and Provident, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Provident(the “Provident Agreement”).

 

29. SCBT, N.A.

Flow Mortgage Loan Purchase and Sale Agreement dated as of May 1, 2012, between
RRAC and SCBT, as amended by the Assignment of Representations and Warranties
Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the Trustee, and
SCBT (the “SCBT Agreement”).

 

30. Simonich Corporation, dba Bank of Commerce Mortgage

Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2011,
between RRAC and Simonich, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Simonich (the “Simonich Agreement”).

 

31. Sterling Savings Bank

 



 

 

 

Flow Mortgage Loan Purchase and Sale Agreement, dated as of March 1, 2011,
between RRAC and Sterling, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Sterling (the “Sterling Agreement”).

 

32. Stifel Bank and Trust

Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and Stifel, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Stifel (the “Stifel Agreement”).

 

33. Umpqua Bank

Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 1, 2012,
between RRAC and Umpqua, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Umpqua (the “Umpqua Agreement”).

 

34. United Shore Financial Services, LLC

Flow Mortgage Loan Purchase and Sale Agreement dated as of December 1, 2011,
between RRAC and United Shore, as amended by the Assignment of Representations
and Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia,
the Trustee, and United Shore (the “United Shore Agreement”).

 

35. Wintrust Mortgage, a division of Barrington Bank and Trust Company, N.A.

Flow Mortgage Loan Purchase and Sale Agreement dated as of June 1, 2011, between
RRAC and Wintrust, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and Wintrust (the “Wintrust Agreement”).

 

36. WJ Bradley Mortgage Capital LLC

Flow Mortgage Loan Purchase and Sale Agreement dated as of July 1, 2012, between
RRAC and WJ Bradley, as amended by the Assignment of Representations and
Warranties Agreement, dated November 30, 2012, by and among RRAC, Sequoia, the
Trustee, and WJ Bradley (the “WJ Bradley Agreement” and, together with the
American Pacific Agreement, the Bay Equity Agreement, the Benchmark Agreement,
the Boston Private Agreement, the Cherry Creek Agreement, the Cole Taylor
Agreement, the Colonial Agreement, the Cornerstone Agreement, the Embrace
Agreement, the Evergreen Agreement, the Fairway Agreement, the Fidelity
Agreement, the First Choice Agreement, the Flagstar Agreement, the Franklin
Agreement, the Fremont Agreement, the Fulton Agreement, the GFI Agreement, the
GuardHill Agreement, the Huntington Agreement, the Leader Agreement, the
Megastar Agreement, the Mortgage Master Agreement, the PHH Agreement, the Plaza
Agreement, the PrimeLending Agreement, the Prospect Agreement, the Provident
Agreement, the SCBT Agreement, the Simonich Agreement, the Sterling Agreement,
the Stifel Agreement, the Umpqua Agreement and the United Shore Agreement and
the Wintrust Agreement, the “Purchase Agreements” and each a “Purchase
Agreement”).

 



 

